Title: To Benjamin Franklin from Cadwallader Colden, 3 August 1747
From: Colden, Cadwallader
To: Franklin, Benjamin


Sir
New York Aug 3d 1747
Baxters [book] was gon so much out of my memory that I could not for some time recollect any thing of it. I cannot now recollect whether I sent back your observations on it. If I have not they are among my papers which I carried to the Country and are now there. I can remember that when I lookt into that book I thought that he did not understand the subject on which he treated as appear’d to me from several passages in the book. Assoon as I return home I shall look carefully for the papers you sent but what they were I donot at present remember. Please therefor to assist my memory.
Some Gentlemen here are desirous to go on Electrical experiments. We hear that you have the whole Apparatus sent over from England. They would purchase the like if they can be made at Philadelphia from what you have sent to you. Please to let me know whether any of your Artists can do it and what may be the price. I am Sir Your most obliged humble servant
Cadwallader Colden
 Addressed: Mr Be[njamin Franklin] Pos[tmaster] The [rest cut off]
Endorsed: C Colden 1747